            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

KAREN J. MCINTOSH                                               PLAINTIFF

v.                         No. 4:17-cv-757-DPM

COUNTRY CLUB OF LITTLE ROCK;
and JUDITH M. REEVES a/k/a JODI REEVES                      DEFENDANTS

                                  ORDER
      Karen McIntosh worked in the Country Club of Little Rock's
accounting department for more than seven years. In 2016, the Country
Club fired her.     She was sixty-three years old.        Jodi Reeves, her
supervisor, says she fired McIntosh because her computer skills
weren't advanced enough for the new accounting software the Country
Club was adopting. McIntosh says she was fired because of her age,
contrary to federal law.     She also makes two related claims under
Arkansas law.       The Court considers the facts, where genuinely
disputed, in the light most favorable to McIntosh.                 Woods v.
DaimlerChrysler Corporation, 409 F.3d 984, 990 (8th Cir. 2005).
     1. ADEA. There's no direct evidence of age discrimination. The
familiar McDonnell Douglas burden shifting framework therefore
applies. McIntosh has established a prima facie case of discrimination.
Torgerson v. City of Rochester, 643 F.3d 1031, 1046 (8th Cir. 2011) (en bane).
For its part, the Country Club has articulated a legitimate,
nondiscriminatory reason for firing McIntosh- her lack of computer
skills. NQ 17-1 at 36. McIntosh must therefore present evidence that
"creates a fact issue as to whether the [Country Club's] proffered
reasons are pretextual" and raises "a reasonable inference that age was
a determinative factor in the adverse employment decision." Tusing v.
Des Moines Independent Community School District, 639 F.3d 507, 516 (8th
Cir. 2011) (quotation omitted).
     McIntosh hasn't carried this burden.        She acknowledges she
didn't have the database skills required to operate the new software,
but says the Country Club's decision to fire rather than train her is
evidence of age discrimination.       The ADEA doesn't obligate the
Country Club to train an unqualified employee, though.               And
McIntosh's replacement was fifty-six years old and had the necessary
computer skills. NQ 19 at 6.
     McIntosh points to the many glowing commendations and
bonuses she received over the years from the Country Club as proof of
pretext. NQ 24-2. These awards, however, don't show that she was fired
because of her age and not her lack of computer skills. McIntosh also
says that Reeves was jealous that she was financially comfortable and
able to retire. An employer's consideration of an employee's retirement
eligibility might allow a reasonable inference of age discrimination.
Hilde v. City of Eveleth, 777 F.3d 998, 1006 (8th Cir. 2015). But McIntosh



                                   -2-
hasn't presented any evidence that Reeves or the Country Club
considered her finances when deciding to fire her.
       There has been no shifting explanation, either. The Country Club
has consistently stated its reason for firing McIntosh- her inadequate
computer skills. The record contains several minor disciplinary write-
ups, NQ 17-1 at 30-34, but the Country Club hasn't said that it fired
McIntosh for these infractions.
       McIntosh also points to the Country Club's treatment of other
older employees as evidence of age discrimination.        She says the
Country Club fired four other older employees. But there's no evidence
that these employees were fired because of their age. It's true that, a
year before McIntosh was fired, Reeves expressed surprise that the
Country Club hired an older woman as banquet director. Reeves said,
"She' s old. She's fifty-seven." NQ 26 at 6. This was a stray remark,
umelated to the process of firing McIntosh. Bone v . G4S Youth Services,
LLC, 686 F.3d 948, 954 (8th Cir. 2012).
       The ADEA requires evidence that age was the but-for cause of
the firing decision. Tusing, 639 F.3d at 516. McIntosh hasn't presented
enough evidence for a jury to conclude that it was.
       2. State claims. McIntosh also brings two state-law claims about
her termination:    false imprisonment and outrage.       There are no
genuinely disputed material facts . And these claims fail as a matter of
law.

                                   -3-
     McIntosh says she was falsely imprisoned during the meeting
when she was fired. This tort requires an "express or implied threat of
force whereby one is deprived of his liberty or compelled to go where
one does not wish to go." Limited Stores, Inc. v. Wilson-Robinson, 317
Ark. 80, 83, 876 S.W.2d 248, 250 (1994).      McIntosh freely went to
Reeves' s office when asked;    she wasn't forced to go.     The Court
understands that she was concerned about losing severance pay or
being seen as insubordinate. Those concerns, however, don't amount
to the force the law requires. Reeves' s office door was locked from the
inside during the meeting, and the Country Club's general manager
was seated in a chair by the locked door. But McIntosh was free to
leave. She did leave after she was fired.
     Nothing outrageous occurred. This tort requires extreme and
outrageous conduct beyond all possible bounds of decency. Faulkner v.
Arkansas Children's Hospital, 347 Ark. 941, 957, 69 S.W.3d 393, 403-04
(2002). McIntosh says that Reeves shouted insults at her after she was
fired. While these words offended McIntosh, they aren't beyond all
bounds of decency. McIntosh sought medical care after she was fired.
NQ 26 at 8.   But, she hasn't shown that Reeves's insults caused her
emotional distress so severe that no reasonable person could be
expected to endure it. Faulkner, 347 Ark. at 957.




                                  -4-
                               * * *
     The motion for summary judgment, Ng 16, is granted. McIntosh's
complaint will be dismissed with prejudice.
     So Ordered.



                                D.P. Marshall Jr.
                                United States District Judge




                                 -5-
